Citation Nr: 1202136	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-33 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that since the June 2009 Supplemental Statement of the Case (SSOC) the Veteran has submitted additional evidence to support his claim.  However, he waived RO consideration of the new evidence in October 2009.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Anxiety disorder is manifested by agoraphobia, isolation, withdrawal, sleep impairment, concentration and memory problems, and panic attacks.


CONCLUSION OF LAW

Anxiety disorder is 70 percent disabling.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9413 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in October 2007.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's anxiety disorder is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9413, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2011).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.



ANALYSIS

The Veteran has appealed the denial of a rating higher than 50 percent disabling for anxiety disorder.  The current rating contemplates occupational and social impairment with reduced reliability and productivity.  To warrant a higher rating the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Here, the Veteran expressed in October 2007 that his mental condition had worsened.  In an October 2007 outpatient treatment record, the Veteran reported an increase in depression secondary to losing his job, poor memory, withdrawal, anxiety, and feelings of worthlessness.  He denied suicidal ideation.  

In October 2007, the Veteran was hospitalized from the 8th to the 16th.  His admission diagnosis was anxiety disorder and discharge diagnosis anxiety disorder not otherwise specified and mood disorder not otherwise specified.  His admission GAF score was 40 and discharge GAF score was 65.  He presented with depressed mood and suicidal ideation.  He recently lost his job due to "memory troubles."  His mood at that time was depressed with decreased sleep, interests, energy and concentration.  He denied manic symptoms and was without hallucinations but he endorsed vague paranoid thoughts.  Examination on admission revealed the Veteran was alert, oriented times four, fairly groomed, and with normal speech.  His mood was better with a constricted affect that was mood congruent.  His thoughts were organized, goal directed and relevant with no flight of ideas/loss of awareness, no circumstantiality/tangentiality and no perseveration.  He denied suicidal/homicidal ideation and contracted for safety.  Insight and judgment were fair.  

The Veteran reported associated symptoms of poor concentration, poor sleep, poor energy, and decreased interest in activities.  Upon further discussion, it became apparent that the Veteran also suffered from poorly controlled anxiety with racing thoughts, associated insomnia, and psychomotor restlessness.  He reported good mood control in the past on medication.  However, over the last several months his mood became more depressed.  

During his hospitalization, the Veteran was cooperative, interacted well with other residents, and followed the rules and regulations.  His mood stabilized and behavior was appropriate.  He did not demonstrate any psychotic, aggressive, hostile, self-mutilatory or suicidal behavior while in the unit.  On discharge, he was adequately groomed and he was cooperative.  He had normal speech, linear/logical thought processes, appropriate thought content, good mood and mood-congruent affect.  He denied hallucinations.  He demonstrated no delusional constructs, and his insight and judgment were good.  He reported having thoughts of death on admission but at discharge he no longer endorsed those feelings and denied suicidal ideations.  His condition was stable.  

The Veteran was examined in November 2007.  He expressed that he had difficulties at work maintaining knowledge of software products and subsequently left his job.  Although he had been married three times previously, he was single.  He reported that he had a good relationship with his son and grandchildren.  Examination revealed he was somewhat lethargic, fully oriented and cooperative.  His speech was fluent and articulate, thoughts logical and coherent, and he demonstrated a flat affect.  He was slow speaking and made minimal eye contact.  He had intact cognitive functioning and there was no evidence of impairment secondary to brain injury.  He demonstrated high average verbal/language and high average to average verbal memory abilities.  However, he exhibited some relative weaknesses on a task of visual memory compared to verbal memory, performing in the low average range.  

The Veteran was afforded a VA compensation and pension examination in November 2007.  Examination revealed a clean general appearance, unremarkable speech, cooperative attitude, constricted affect, anxious mood, intact attention, normal orientation, unremarkable thought process, unremarkable thought content, no delusions, and below average intelligence.  He understood the outcome of behavior and partially understood that he had a problem.  He was without hallucinations, suicidal/homicidal thoughts, inappropriate behavior and obsessive ritualistic behavior.  Sleep impairment and panic attacks were noted.  He had good impulse control and no episodes of violence.  The Veteran was also shown to be able to maintain minimum personal hygiene.  Memory was shown to be normal for remote, recent and immediate memory.  Anxiety disorder not otherwise specified was diagnosed.  A GAF score of 64 was assigned.  

The VA examiner found the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms, and that his mental disorder signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  However, the examiner found that there is reduced reliability and productivity due to mental disorder symptoms.  The examiner stated the Veteran's anxiety is worse in stressful situations and then he has problems with concentration which affects reliability and productivity.  

In an undated lay statement, the Veteran's neighbor expressed that if he sees the Veteran it is on his patio one to two times a week.  He related that he goes over often to talk to the Veteran and makes sure everything is okay.  His son expressed that his father did not leave house and that he was not social.  Per the son, the Veteran does not come to his house and the one time that he did he left early because of his depression.  He related that the Veteran just wants to be alone and when he tries to talk to him the Veteran stops him because he is not in a good mood.  

In April 2008, the Veteran continued to be withdrawn and had some agoraphobia.  He reported that he took his grandchildren for walks.  Examination revealed he was alert, neatly dressed and groomed, and that he had normal judgment, speech, flow of thought, memory and perception.  He was fidgeting in the chair and was withdrawn.  Concentration was fair, mood depressed, affect constricted and insight was fair.  He was without delusions and had no thoughts of harming himself or others.  Panic disorder with agoraphobia, major depressive disorder (MDD) was diagnosed.  A GAF score of 55 was assigned.  

The Veteran expressed that he experienced panic attacks when around others and that his mood remained depressed.  He acknowledged suicidal ideation in the past, precipitating a psychiatric admission.  He related that he drank a lot of liquor in an attempt to manage his anxiety and to allow him to interact in public.  He visited a friend about three times a week, and often babysat his 5 month old grandson and occasionally his two and three year old granddaughters.  He related that he can avoid panic attacks when babysitting by focusing on them to distract him from being in public.  He stated that when family/friends gathered for his granddaughter's birthday and on Christmas, he suffered significant panic attacks and had to withdraw.  He described managing his anxiety through listening to music, isolation and distraction.  He expressed that he did not like interacting with others.  

In June 2008, the Veteran reported continued depression.  Examination revealed he was alert, oriented, and neatly dressed and groomed.  He had normal general appearance, concentration, judgment, speech, flow of thought, memory and perception.  He was withdrawn, and his mood was depressed/anxious, affect constricted and insight was fair.  He was without delusions and had no thoughts of harming himself or others.  Panic disorder with agoraphobia, MDD was diagnosed.  A GAF score of 60 was assigned.  

A July 2008 outpatient treatment record revealed that the Veteran was casually dressed, cooperative and appropriate.  He was well oriented.  He denied suicide/homicide ideations and there was no evidence of delusions or hallucinations but he said that he hears things in his apartment when alone.  He reported problems with his memory such as remembering names, appointments or word finding.  Other cognitive skills were intact and he described his mood that day as happy.  His affect was bright.  

The Veteran reported in February 2009 that he missed several DUI group meetings because of his inability to leave the house from anxiety and depression.  He reported that he slept most of the day and had not been keeping up with his housework.  He was more withdrawn and stayed in the house three or four days at a time.  Examination revealed he was alert, oriented, and neatly dressed and groomed.  He had normal general appearance, judgment, speech, flow of thought, memory and perception.  Concentration was fair.  He was withdrawn, and his mood was depressed/anxious, affect blunted and insight was fair.  He was without delusions and had no thoughts of harming himself or others.  Panic disorder with agoraphobia, MDD was diagnosed.  A GAF score of 60 was assigned.  

The Veteran expressed in May 2009 that he planned to visit his daughter that weekend.  He continued to be withdrawn but related that he did help with the grandchildren.  Examination revealed he was alert, oriented, and neatly dressed and groomed.  He had normal general appearance, judgment, speech, flow of thought, memory and perception.  Concentration was fair.  He was withdrawn, and his mood was depressed/anxious, affect constricted and insight was fair.  He was without delusions and had no thoughts of harming himself or others.  Panic disorder with agoraphobia, MDD was diagnosed.  A GAF score of 60 was assigned.  

In June 2009, the Veteran was seen for increased anxiety, agoraphobia and social anxiety symptoms.  He was grossly socially and occupationally impaired from severe panic which included his inability to often go out of the house as he has difficulty being around other people.  Anxiety attacks included shortness of breath, sweating, dizziness, poor memory and a decrease concentration.  It was stated that, when these symptoms occur, the Veteran must leave the situation which makes it difficult in a work environment and the reason he lost his job last year.  The examiner related that the Veteran had not been able to return to work secondary to anxiety and that he was more likely than not unemployable from these symptoms.  

Examination revealed he was alert, oriented, and neatly dressed and groomed.  He had normal general appearance, affect, judgment, speech, flow of thought, memory and perception.  Concentration and insight were fair.  He was withdrawn and fidgeting in the chair.  His mood was anxious, and he was without delusions.  He had no thoughts of harming himself or others.  Panic disorder with agoraphobia, MDD was diagnosed.  A GAF score of 60 was assigned.  

When seen by another examiner later that day, it was noted that the Veteran still had panic attacks, agoraphobia and that he isolated himself at his home.  He left the house to obtain food but avoided social contacts.  It was noted that he lost his job in computers 20 months ago.  He had panic attacks and could not concentrate on the job.  He admitted that he had suicidal thoughts, but he denied current suicidal and/or homicidal ideation.  It was found that he was extremely limited in all facets of his life.  The examiner believed that the Veteran's anxiety disorder, panic attacks and agoraphobia were of such a severity that the Veteran was unable to stay focused on a task.  The examiner stated that he believed that the Veteran was at least 70 percent service connected for his condition, and that he believed that the Veteran was totally and permanently disabled and unemployable.  A GAF score of 46 was assigned.  

In light of the evidence summarized above, the Board finds that a 70 percent rating is warranted.  In this regard, withdrawal, suicidal ideation, panic attacks, depressed mood, decreased interest in activities, poor concentration, sleep impairment, memory problems and lack of social interaction are shown by the record.  The Veteran has difficulty adapting to stressful circumstances, isolates himself and spends most of his days in the house.  Furthermore, he was found to be grossly socially and occupationally impaired from panic which included his inability to leave the house as he has difficulty being around other people.  His anxiety attacks include shortness of breath, sweating, dizziness, poor memory and decreased concentration.  The above and the finding that the Veteran was limited in many facets of his life taken together warrants a 70 percent rating.  We also note that the June 2009 VA examiner believed that the Veteran was at least 70 percent service connected for his condition.

Furthermore, it is notable that for the period considered in this appeal the Veteran's GAF scores ranged from 40 to 65.  A GAF score of 40 was issued in October 2007 at the beginning of his hospitalization for his psychiatric disability.  While scores ranging from 55 to 65 have been rendered since that time, a GAF score of 46 was assigned in June 2009.  A GAF score of 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  A GAF score of 46 denotes serious symptoms.  The GAF scores are consistent with his PTSD symptomatology and a 70 percent rating.  

While the Board finds that the evidence shows occupational and social impairment with deficiencies in most areas, total social and occupational impairment is not shown by the record as to warrant a 100 percent rating.  See 38 C.F.R. § 4.7.  Specifically, the Veteran has been competent and credible when reporting the severity of his symptoms.  We acknowledge his reports of anxiety, decreased memory and concentration, isolation, depression, withdrawal and panic attacks when around other people.  However, neither the lay or medical evidence shows total social and occupational impairment.  Although the June 2009 VA examiner used the term "totally" the actual examination results do not more nearly approximate the criteria for a 100 percent evaluation.  See 38 C.F.R. §  4.7; Mauerhan, supra.  

In this regard, the Veteran has reported having a good relationship with his children and at times babysits his grandchildren.  He also reported having a friend that he visited.  He maintains proper hygiene and appearance, and is without gross impairment of thought process or communication.  Also, evaluations revealed normal speech, orientation, insight and judgment.  While he has reported past suicidal thoughts, he was without delusions and was not a harm to self or others.  We acknowledge his reports of problems with memory and concentration, avoidance of people and events, anxiety and panic attacks.  However, the above does not justify a 100 percent rating when all the other manifestations are considered.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  


ORDER

A rating of 70 percent disabling for anxiety disorder is granted.  


REMAND

Per the Veteran, he had difficulties at work maintaining knowledge of software products and subsequently left his job.  He has been unemployed throughout this appeal.  In addition, the June 2009 VA examiner found that the Veteran had not been able to return to work secondary to anxiety and that he was more likely than not unemployable from these symptoms.  The examiner also stated that the Veteran was extremely limited in many facets of his life.  He believed that the Veteran's anxiety disorder, panic attacks and agoraphobia were of such a severity that the Veteran was unable to stay focused on a task, and that the Veteran was totally and permanently disabled and unemployable.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA and adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected anxiety disorder.  Then, the RO should adjudicate the claim for a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


